Third District Court of Appeal
                               State of Florida

                         Opinion filed April 28, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1286
       Lower Tribunal Nos. 19-165-A-K, 19-460-A-K & 19-610-A-K
                         ________________


                        Gerome Leatherwood,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Monroe County, Mark H. Jones, Judge.

     Gerome Leatherwood, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, MILLER and LOBREE, JJ.

     PER CURIAM.

     Affirmed.